                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DIVISION

                                            NO. 2:19-CV-9-FL


 MELVIN P. WHITE, JR.,                               )
                                                     )
                         Plaintiff,                  )
                                                     )
       v.                                            )                        ORDER
                                                     )
 UNITED STATES INTERNAL                              )
 REVENUE SERVICE,                                    )
                                                     )
                         Defendant.                  )



       This matter comes before the court on frivolity review of plaintiff’s pro se complaint,

pursuant to 28 U.S.C. § 1915(e)(2)(B). Pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of

Civil Procedure 72(b),United States Magistrate Judge Robert T. Numbers, II, entered memorandum

and recommendation (“M&R”), wherein it is recommended that the court dismiss plaintiff’s

complaint. Plaintiff timely filed objections to the M&R. In this posture, the issues raised are ripe

for ruling. For the following, the court adopts the M&R, and dismisses the action with prejudice.

                                             BACKGROUND

       Plaintiff commenced this action with a motion for leave to proceed in forma pauperis on

February 28, 2019, accompanied by proposed complaint and several exhibits. Plaintiff seeks to

bring a tax refund action and Bivens1 claim against the Internal Revenue Service (“IRS”). Plaintiff

alleges that on February 9, 2009, he submitted prior year federal individual income tax returns to

the IRS for 1987, 1988, 1991, 1996, 1997, and 2004. Three months later, the IRS disallowed


       1
           Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
plaintiff’s claims, totaling $8,720.00.2 The IRS explained in a letter to plaintiff that the statute of

limitations barred his claim for a refund. Plaintiff also alleges that the IRS violated his Fourth

Amendment rights.

       Upon initial frivolity review, the magistrate judge recommended dismissal of plaintiff’s

claims. With respect to plaintiff’s tax refund claims, the magistrate judge concluded that the statute

of limitations barred relief. Citing United States Supreme Court precedent, the magistrate judge also

held that Bivens does not create an implied cause of action against federal agencies. Plaintiff objects

to each portion of the M&R.

                                          COURT’S DISCUSSION

A.     Standard of Review

       The district court reviews de novo those portions of a magistrate judge’s M&R to which

specific objections are filed. 28 U.S.C. § 636(b). The court does not perform a de novo review

where a party makes only “general and conclusory objections that do not direct the court to a

specific error in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982). Absent a specific and timely filed objection, the court reviews only for

“clear error,” and need not give any explanation for adopting the M&R. Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th

Cir.1983). Upon careful review of the record, “the court may accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

Under 28 U.S.C. § 1915(e)(2), the court may dismiss an action that is frivolous or malicious, fails

to state a claim on which relief may be granted, or seeks monetary relief against a defendant who


       2
           Plaintiff disputes his own alleged damages, claiming that the correct amount of taxes overpaid is $9,030.00.

                                                          2
is immune from such relief.

         A complaint may be found frivolous if it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). Additionally, a complaint fails to state a claim if

it does not “contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face,” sufficient to “allow[ ] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). In evaluating whether a claim has been stated, “[the] court accepts all

well-pled facts as true and construes those facts in the light most favorable to the plaintiff,” but does

not consider “legal conclusions, elements of a cause of action, . . . bare assertions devoid of further

factual enhancement [,] . . . unwarranted inferences, unreasonable conclusions, or arguments.”

Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (citations

omitted).

B.      Analysis

        After paying taxes to the IRS and exhausting their administrative remedies, taxpayers may

bring a civil action for refund in this court. 26 U.S.C. § 7422(a); 28 U.S.C. § 1346(a)(1). “Claim for

credit or refund of an overpayment of any tax . . . shall be filed by the taxpayer within 3 years from

the time the return was filed or 2 years from the time the tax was paid, whichever of such periods

expires the later” 26 U.S.C. § 6511(a). If the taxpayer does not file a return, the statute of limitations

is “within 2 years from the time the tax was paid.” Id. § 6511(a).

        In 2009, plaintiff filed his claim for refund of tax overpayments in 1987, 1988, 1991, 1996,

1997, and 2004. Upon de novo review of plaintiff’s complaint and supporting documents, the court

concludes that plaintiff’s refund claim is barred by the statute of limitations and must be dismissed.



                                                    3
Cf. Zieg v. United States, 849 F.2d 898, 901 (4th Cir. 1988) (“One who so thoroughly sleeps on his

rights is not entitled to so much protection.”).

        Turning to plaintiff’s Fourth Amendment seizure claim, a plaintiff “is entitled to recover money

damages for any injuries he has suffered as a result of [federal agents’] violation of the [Fourth]

Amendment.” Bivens, 403 U.S. at 397. However, a Bivens action is not available against federal

agencies such as the IRS. See F.D.I.C. v. Meyer, 510 U.S. 471, 484–86 (1994). Plaintiff’s Fourth

Amendment claim is dismissed.

                                           CONCLUSION

        Based on the foregoing, upon frivolity review pursuant to 28 U.S.C. § 1915(e)(2)(B), plaintiff’s

complaint is DISMISSED WITH PREJUDICE. The clerk is DIRECTED to close this case.

        SO ORDERED, this the 6th day of June, 2019.



                                                   _____________________________
                                                   LOUISE W. FLANAGAN
                                                   United States District Judge




                                                     4
